






EXHIBIT 10.1


COOPERATION AGREEMENT
This Cooperation Agreement (this “Agreement”) is made and entered into as of
March 8, 2018, by and among Akamai Technologies, Inc., a Delaware corporation
(the “Company”), Elliott Associates, L.P., a Delaware limited partnership
(“Elliott Associates”), Elliott International, L.P., a Cayman Islands limited
partnership (“Elliott International”), and Elliott International Capital
Advisors Inc., a Delaware corporation (together with Elliott Associates and
Elliott International, the “Investors”). Capitalized terms used herein and not
otherwise defined have the meanings ascribed to them in paragraph 14 below.
RECITALS
WHEREAS, the Company and the Investors have engaged in certain discussions
concerning the Company; and
WHEREAS, the Company and the Investors desire to enter into an agreement
regarding the appointment and election of certain directors to the Board of
Directors of the Company (the “Board”) and certain other matters, in each case,
on the terms and subject to the conditions set forth therein.
NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.
Director Appointments; Committees; Board Size. (a) Subject to paragraph 1(b),
the Company shall, as promptly as practicable following the execution of this
Agreement: appoint one person selected by the Investors in their sole discretion
and reasonably acceptable to the Board to serve as a Class I member of the Board
(such Designee, the “Class I Designee”) and shall have appointed Peter “Tom”
Killalea to serve as a Class III member of the Board (such Designee, the “Class
III Designee,” and together with the Class I Designee, the “Designees,” and
each, a “Designee”) and (ii) if there are insufficient vacant seats on the Board
at such time to be filled by the Designees pursuant to clause (i), expand the
size of the Board to create a sufficient number of vacant seats to be filled by
the Designees pursuant to clause (i).

(b) Prior to the appointment of each Designee pursuant to paragraph 1(a), (i)
the Board shall have determined that such Designee qualifies as Independent and
otherwise satisfies the Board membership criteria set forth in the Company’s
Corporate Governance Guidelines and Annex A of the Nominating and Corporate
Governance Committee Charter and (ii) such Designee shall have complied with the
conditions set forth in paragraph 5 hereof. If the conditions in the preceding
sentence are not satisfied with respect to a Designee, then the procedure in
paragraph 5 for specifying a replacement Designee shall apply and the
replacement Designee shall be appointed pursuant to paragraph 1(a). If any
Investor is or becomes aware that any Designee fails to satisfy any of the
conditions set forth in clause (x) of the definition of “Independent,” then such
Investor shall promptly notify the Company in writing of the facts underlying
this failure.
2.
Designee Agreements, Arrangements and Understandings. Each of the Investors
represents, warrants and agrees that neither it nor any of its Affiliates (a)
has made or will make any payments to any Designee in connection with such
Designee’s (i) agreement to serve that has not been disclosed to the Company
prior to the date of this Agreement or proposal of such person by the Investors
as a replacement for a Designee or (ii) service on the Board or any committee
thereof or (b) has or will have any agreement, arrangement or understanding,
written or oral, with any Designee in connection with such Designee’s (i)
agreement to serve that has not been disclosed to the Company prior to the date
of this Agreement or proposal of such person by the Investors as a replacement
for a Designee or (ii) service on the Board or any committee thereof.






--------------------------------------------------------------------------------





3.
2018 Annual Meeting. The Company shall include the Class I Designee (or his or
her replacement pursuant to paragraph 4 hereof) on its slate for election as
directors of the Company at the Company’s 2018 Annual Meeting of Stockholders
(the “2018 Annual Meeting”) and shall use its reasonable best efforts (which
shall include the solicitation of proxies) to cause the election of the Class I
Designee at the 2018 Annual Meeting (it being understood that such efforts shall
not be less than the efforts used by the Company to cause the election of any
other Class I director nominee nominated by the Company at the 2018 Annual
Meeting).

4.
Designee Replacements. If, prior to the Trigger Date, a Designee resigns,
refuses or is unable to serve or fulfill his or her duties as a director, or a
replacement Designee is required to be specified pursuant to paragraph 1(b)
hereof, or a Designee has not satisfied the conditions set forth in paragraph 5
hereof, then the Company and the Investors shall mutually agree on a replacement
director whom the Board shall have reasonably determined qualifies as
Independent and otherwise satisfies the Board membership criteria set forth in
the Company’s Corporate Governance Guidelines and Annex A of the Nominating and
Corporate Governance Committee Charter. Subject to paragraph 5 hereof, the
Company shall cause such replacement to be appointed to the Board to serve the
unexpired term of the departed Designee or pursuant to paragraph 1(a), as the
case may be, and such replacement shall be considered a Designee and either a
Class I Designee or Class III Designee, as the case may be, for all purposes of
this Agreement.

5.
Designee Information. As a condition to, and prior to, each Designee’s
appointment to the Board and any subsequent nomination for election as a
director at the Company’s Annual Meeting of Stockholders (an “Annual Meeting”),
such Designee shall have provided the Company with: (i) a completed D&O
questionnaire in the form provided by the Company prior to the execution of this
Agreement; (ii) information reasonably requested by the Company in connection
with assessing eligibility, independence and other criteria applicable to
outside directors or satisfying compliance and legal obligations; (iii) such
written consents requested by the Company as may be necessary for the conduct of
the Company’s standard vetting procedures applicable to non-management directors
and the execution of any documents reasonably required by the Company of
non-management directors to assure compliance with the matters referenced in
paragraph 7 hereof; and (iv) such other information reasonably requested by the
Company including, without limitation, (x) an acknowledgment from such Designee
that he or she intends to serve for the full term for which he or she is
appointed or elected (including in the case of the Class I Designee any term to
which he would be elected at the 2018 Annual Meeting) and (y) such information
as is necessary for the Company or its agents to perform a customary background
check on such Designee. As a further condition to the Company’s nomination of a
Designee for election as a director at the Annual Meeting, such Designee shall
have, reasonably promptly upon the request of the Company, provided the Company
with: (i) an executed consent to be named as a nominee in the Company’s proxy
statement and to serve as a director if so elected and (ii) information
requested by the Company that is required to be or is customarily disclosed for
non-management directors, candidates for directors, and their Affiliates and
representatives in a proxy statement or other filings under applicable law or
stock exchange rules or listing standards.

6.
Voting of Investors’ Shares. In connection with any annual or special meeting of
the stockholders of the Company (and any adjournments or postponements thereof)
held prior to the Expiration Date, the Investors will cause to be present for
quorum purposes and vote or cause to be voted all Voting Securities beneficially
owned by any of them or their respective Affiliates, and entitled to vote as of
the applicable record date by any of them, in favor of, (A) the election of the
Class I Designee and any other directors serving on the Board as of the date of
this Agreement who are nominated by the Board; and (B) otherwise in accordance
with the Board’s recommendation on any proposal not related to (i) an
Extraordinary Transaction (as defined herein); (ii) any proposed issuance of
shares of common stock, par value $0.01, of the Company (the “Common Stock”) or
any securities convertible into, or exercisable or exchangeable for, Common
Stock, in each case, that requires a vote of the Company stockholders under
Nasdaq Listing Rule 5635(d); (iii) any proposal by the Company to adopt any
takeover defense measures or any other proposal by the Company that would
diminish or otherwise impair in any material respect the rights of Company
stockholders or (iv) the issuance of at least fifteen percent (15%) of the
Company’s equity or equity equivalent securities to a Third Party (including in
a PIPE, convertible note, convertible preferred






--------------------------------------------------------------------------------





security or similar structure); provided that, for the avoidance of doubt, for
purposes of this paragraph 6, economic ownership of shares of Common Stock as
specified in clauses (i) and (ii) of the definition of “economic ownership” in
paragraph 14(e) below that are economically owned by any Investor or any of its
Affiliates shall not be deemed to be “beneficially owned” by such Investor or
such Affiliate.
7.
Company Policies. The Investors acknowledge that each of the Designees, upon
election to the Board, will serve as a member of the Board and will be governed
by the same protections and obligations regarding confidentiality, conflicts of
interest, related party transactions, fiduciary duties, codes of conduct,
trading and disclosure policies, director resignation policy, and other
governance guidelines and policies of the Company as other non-management
directors (collectively, “Company Policies”) and shall be required to preserve
the confidentiality of the Company’s business and information, including
discussions or matters considered in meetings of the Board or committees thereof
in accordance with their respective fiduciary duties, applicable law and
applicable Company Policies, if any, and shall have the same rights and
benefits, including with respect to insurance, indemnification, compensation and
fees, as are applicable to all non-management directors of the Company. The
Company agrees that (i) it will not amend any Company Policies in any manner for
the purpose of disqualifying any Designee and (ii) any changes to the Company
Policies, or new Company Policies, will be adopted in good faith and not for the
purpose of undermining or conflicting with the arrangements contemplated by this
Agreement. The Company has made available to the Investors copies of the Company
Policies as in effect on the date of this Agreement (including the Company’s
Corporate Governance Guidelines and Annex A of the Nominating and Corporate
Governance Committee Charter) prior to the date of this Agreement.

8.
Financial Operating Committee. As promptly as practicable following the
execution of this Agreement, the Board shall take all action necessary to form a
committee of the Board to assist, advise and make recommendations to the Board
on issues relating to the Company’s operating plan (the “Financial Operating
Committee”). The Board shall cause the Financial Operating Committee to adopt a
charter (the “Financial Operating Committee Charter”) as promptly as practicable
following its formation that provides, among other things, that the
responsibilities of the Financial Operating Committee include: (i) reviewing and
evaluating the Company’s operating margins, (ii) assisting and advising on a
long-term margin optimization plan, (iii) providing the Board with periodic
updates summarizing its progress to date and (iv) from time to time as it
determines appropriate, making recommendations to the Board regarding actions to
be considered in furtherance of the Financial Operating Committee’s purpose. The
Financial Operating Committee will be empowered to hire additional advisors, as
necessary, to assist in its operating review. Once the Financial Operating
Committee Charter is adopted, the provisions of the Financial Operating
Committee Charter described in this paragraph 8 may not be amended prior to the
Trigger Date in a manner that would be inconsistent with the terms of this
paragraph 8 without the prior written consent of the Investors (acting
reasonably). The Company shall cause the Financial Operating Committee to be
comprised of not more than five (5) members from its formation until the Trigger
Date. The four initial members shall be Dr. Tom Leighton, Frederic V. Salerno,
Jonathan F. Miller and Pamela J. Craig. The fifth initial member shall be
mutually acceptable to the Company and the Investors. Following the appointment
of the Class I Designee to the Board, the Company shall cause the Class I
Designee to be appointed to, and remain a member of, the Financial Operating
Committee until at least the Trigger Date.

9.
Private Communications; Confidentiality. Notwithstanding anything to the
contrary contained in this Agreement, during the Restricted Period (as defined
herein), the Investors and their respective Affiliates may initiate and hold
private communications regarding the Company and its Affiliates with (a) any
Third Party so long as such communications do not violate the terms of this
Agreement (including, without limitation, paragraph 11 hereof) and would not
reasonably be expected to require any public disclosure thereof by any of the
Investors or their respective Affiliates, the Company or any Third Party and (b)
the Board as a whole, any individual member of the Board, the Company’s Chief
Executive Officer, Chief Financial Officer, General Counsel, Head of Investor
Relations and financial or legal advisors that have been identified by one of
the foregoing to the Investors as appropriate contacts and, to the extent the
specific meeting or communication is approved in writing in advance and
coordinated by the Company’s General Counsel, other personnel of the Company
(collectively, the “Contact Personnel”), in each case,






--------------------------------------------------------------------------------





only so long as such private communications do not violate the terms of this
Agreement (including, without limitation, paragraph 11 hereof) and would not
reasonably be expected to require any public disclosure thereof by the Company,
any of the Investors or their respective Affiliates. Each of the Investors
acknowledges and agrees that the Contact Personnel may engage in discussions
with the Investors and their respective Affiliates only subject to, and in
accordance with, their respective fiduciary duties and other obligations to the
Company and the Company Policies. Nothing in this paragraph 9 constitutes a
commitment on the part of the Company or any of its representatives to make any
disclosures to any Investor or any Affiliate thereof.
10.
Press Releases; SEC Filings. Promptly following the execution and delivery of
this Agreement (but no later than 9:30 a.m. Eastern Time), the Company shall
issue a press release in the form attached hereto as Exhibit A (the “Company
Press Release”). As soon as practical following the execution and delivery of
this Agreement, the Company shall file a Current Report on Form 8-K, which shall
be in form and substance reasonably acceptable to the Company and the Investors.
Neither of (i) the Company nor any of its Affiliates or Associates nor (ii) the
Investors nor any of their Affiliates or Associates shall make any public
statement regarding the subject matter of this Agreement or the matters set
forth in the Company Press Release prior to the issuance thereof. The Investors
shall, and shall cause their respective Affiliates and Associates to, cause any
public filings or public announcements, which reference the entry into this
Agreement or the actions contemplated to be taken in connection with the entry
into this Agreement or are otherwise made in connection therewith, to be (x)
consistent with the Company Press Release and the terms of this Agreement and
(y) reasonably acceptable to the Company prior to the filing or making thereof.

11.
Standstill. From the date of this Agreement until the Expiration Date (such
period, the “Restricted Period”), the Investors will not, and will cause their
respective Affiliates and Associates and their respective principals, directors,
general partners, officers, employees, and agents and representatives acting on
their behalf (collectively, the “Restricted Persons”) not to, directly or
indirectly, alone or in concert with others, absent prior express written
invitation or authorization on behalf of the Board:

a.
engage in any “solicitation” (as such term is defined under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of proxies with respect
to the election or removal of directors or any other matter or proposal with
respect to the Company or become a “participant” (as such term is defined in
Instruction 3 to Item 4 of Schedule 14A promulgated under the Exchange Act) in
any such solicitation of proxies (including, without limitation, by initiating,
encouraging or participating in any “withhold” or similar campaign);

b.
knowingly encourage, advise, knowingly influence or instruct any Third Party or
knowingly assist any Person in so encouraging, advising, knowingly influencing
or instructing any Third Party with respect to the giving or withholding of any
proxy or other authority to vote, the voting or disposition of Voting
Securities, or in conducting any type of referendum, binding or non-binding,
relating to the Company (other than such encouragement, advice or influence that
is consistent with Company management’s recommendation in connection with such
matter); provided that nothing in this clause (b) shall be deemed to restrict
the Investor or any of its Affiliates from acquiring any Voting Securities;

c.
form, join or act in concert with any partnership, limited partnership,
syndicate or other group, including a “group” as defined pursuant to Section
13(d) of the Exchange Act with respect to any Voting Securities, other than
solely with other Affiliates (that are not portfolio companies) of the Investors
with respect to Voting Securities now or hereafter owned by them;

d.
acquire, or offer, seek or agree to acquire, by purchase or otherwise, or direct
any Third Party in the acquisition of, any securities (or any rights decoupled
from the underlying securities) or assets of the Company, or rights or options
to acquire any securities (or rights decoupled from the underlying securities)
or assets of the Company, or engage in any swap or hedging transactions or other
derivative agreements of any nature with respect to securities (or rights
decoupled from the underlying securities) or assets of the Company, in each
case, if such acquisition would result in the Investors having an aggregate
beneficial ownership of ten percent (10%) or more of the then-






--------------------------------------------------------------------------------





outstanding Voting Securities; provided that nothing herein will require Common
Stock to be sold solely to the extent that the Investors exceed the ownership
limit under this clause (d) as the result of a share repurchase or similar
Company action that reduces the number of outstanding shares of Common Stock;
e.
engage in any short sale or any purchase, sale or grant of any option, warrant,
convertible security, stock appreciation right, or other similar right
(including any put or call option or “swap” transaction with respect to any
security (other than a broad-based market basket or index)) that includes,
relates to or derives any significant part of its value from a decline in the
market price or value of any securities of the Company if such short sale,
purchase, sale or grant would result in the Investors no longer having a net
long position (as defined in Rule 14e-4 under the Exchange Act) in respect of
the Common Stock;

f.
initiate, effect or participate in any way in, or seek to offer or propose to
effect, cause or participate in any way in, any tender or exchange offer,
merger, consolidation, acquisition, sale of all or substantially all assets or
sale, spinoff, splitoff or other similar separation of one or more business
units, scheme of arrangement, plan of arrangement, business combination
transaction, recapitalization, reorganization, liquidation, dissolution,
issuance of at least fifteen percent (15%) of the Company’s equity or equity
equivalent securities (including in a PIPE, convertible note, convertible
preferred security or similar structure) or other extraordinary transaction
involving the Company or any of its subsidiaries or joint ventures or any of
their respective securities or a material amount of any of their respective
assets or businesses (each, an “Extraordinary Transaction”); provided, however,
that this clause (f) shall not restrict: (i) the tender (or failure to tender)
by the Investor or any of its Affiliates of any securities of the Company into
any tender or exchange offer, (ii) the vote for or against any transaction by
the Investor or any of its Affiliates of any securities of the Company with
respect to any Extraordinary Transaction, or (iii) the receipt of any
consideration by the Investor or any of its Affiliates on the same basis as
other stockholders of the Company in connection with an Extraordinary
Transaction;

g.
enter into a voting trust, arrangement or agreement or subject any Voting
Securities to any voting trust, arrangement or agreement, in each case other
than solely with other Affiliates (that are not portfolio companies) of the
Investors, with respect to Voting Securities now or hereafter owned by them and
other than granting proxies in solicitations approved by the Board;

h.
(i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board (except as set forth in
paragraphs 1(a) and 4), (ii) request that, or knowingly encourage any Person to
request that, the Company call any meeting of the stockholders (iii) seek, or
knowingly encourage any Person to seek, the removal of any member of the Board,
(iv) conduct, or knowingly encourage any Person to conduct, a referendum of
stockholders of the Company; or (v) present any matter at any meeting of
stockholders of the Company;

i.
make or be the proponent of any stockholder proposal (pursuant to Rule 14a-8
under the Exchange Act, the Company’s Amended and Restated By-Laws (as may be
amended from time to time, the “By-Laws”) or otherwise);

j.
make any request for stock list materials or other books and records of the
Company under Section 220 of the Delaware General Corporation Law or other
statutory or regulatory provisions providing for stockholder access to books and
records;

k.
make any public disclosure, communication, announcement or statement regarding
any intent, purpose, plan or proposal with respect to the Board, the Company,
its management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;

l.
make any public proposal or request with respect to: (i) controlling, changing
or influencing the Board or management of the Company, including any plans or
proposals relating to any change in the number or term of directors or the
filling of any vacancies on the Board, (ii) any material






--------------------------------------------------------------------------------





change in the capitalization, stock repurchase programs and practices, capital
allocation programs and practices or dividend policy of the Company, (iii) any
other material change in the Company’s management, business, corporate or
governance structure, (iv) any waiver, amendment or modification to the
Company’s Amended and Restated Certificate of Incorporation (as may be amended
from time to time, the “Certificate of Incorporation”) or the By-Laws, or to
other actions by the Company that may impede the acquisition of control of the
Company by any Person, (v) causing a class of securities of the Company to be
delisted from, or to cease to be authorized to be quoted on, any securities
exchange or (vi) causing a class of equity securities of the Company to become
eligible for termination of registration pursuant to Section 12(g)(4) of the
Exchange Act;
m.
institute, solicit, knowingly assist or join any litigation, arbitration or
other proceeding against or involving the Company or any of its current, former
or future directors or officers (including derivative actions) in order to
effect or take any of the actions expressly prohibited by this paragraph 11;
provided, however, that for the avoidance of doubt the foregoing shall not
prevent any Restricted Person from (i) bringing litigation to enforce the
provisions of this Agreement, (ii) making counterclaims with respect to any
proceeding initiated by, or on behalf of, the Company against a Restricted
Person, (iii) bringing bona fide commercial disputes that do not relate to the
subject matter of this Agreement or (iv) exercising statutory appraisal rights;
provided, further, that the foregoing shall also not prevent the Restricted
Persons from responding to or complying with a validly issued legal process;

n.
make any public or private request or submit any proposal, directly or
indirectly, to amend or waive the terms of this Agreement, in each case, which
would reasonably be expected to require a public announcement of such request or
proposal;

o.
publicly disclose any intention, plan or arrangement inconsistent with any
provision of this paragraph 11; or

p.
enter into any negotiations, discussions, agreements or understandings with any
Third Party to take any action with respect to any of the foregoing, or advise,
facilitate, knowingly assist, finance, knowingly encourage or seek to persuade
any Third Party to take any action that the Investors are prohibited from taking
pursuant to this paragraph 11;

provided that (i) the restrictions in this paragraph 11 shall not prevent the
Investor or any of its Affiliates from making (a) any factual statement as
required by applicable legal process, subpoena, or legal requirement from any
governmental authority with competent jurisdiction over the party from whom
information is sought (so long as such request did not arise as a result of
discretionary acts by the Investors or any of their respective Affiliates); (b)
any confidential communication to the Company in accordance with paragraph 9(b),
including the requirement therein that the communication not be reasonably
expected to require any public disclosure; and (c) any public or private
statement or announcement with respect to an Extraordinary Transaction that is
publicly announced by the Company or a Third Party (which, in the case of an
Extraordinary Transaction publicly announced by a Third Party, is not rejected
by the Company within ten (10) business days of such Extraordinary Transaction
being publicly announced by such Third Party); and (ii) the restrictions in this
paragraph 11 shall terminate automatically upon the earliest of (a) the
Expiration Date; (b) upon the announcement by the Company that it has entered
into a definitive agreement with respect to any Extraordinary Transaction or
other transaction that would, if consummated, result in the acquisition of
beneficial ownership by any Person or group of Persons (other than any direct or
indirect subsidiaries of the Company) of more than 50% of the Common Stock; (c)
the commencement of any tender or exchange offer (by a Person other than the
Investors or their Affiliates) which, if consummated, would constitute an
Extraordinary Transaction that would result in the acquisition of beneficial
ownership by any person or group of more than 50% of the Common Stock, where the
Company files a Schedule 14D-9 (or any amendment thereto), other than a “stop,
look and listen” communication by the Company pursuant to Rule 14d-9(f)
promulgated under the Exchange Act, that does not recommend that the Company’s
shareholders reject such tender or exchange offer; and (d) the adoption by the
Board of any amendment to the Certificate of Incorporation or By-Laws that would
reasonably be expected to impair the ability of a shareholder to submit
nominations for





--------------------------------------------------------------------------------





election to the Board or stockholder proposals in connection with any future
Annual Meeting of Stockholders of the Company.
12.
Non-Disparagement. The Company and the Investors shall each refrain from making,
and shall cause their respective Affiliates and its and their respective
principals, directors, members, general partners, officers and employees not to
make or cause to be made any statement or announcement, including in any
document or report filed with or furnished to the SEC or through the press,
media, analysts or other Persons, that constitutes an ad hominem attack on, or
otherwise disparages, defames, slanders, impugns or is reasonably likely to
damage the reputation of, (a) in the case of statements or announcements by any
of the Investors and their related Persons, the Company or any of its
Affiliates, subsidiaries or advisors, or any of its or their respective current,
former or future officers, directors or employees, and (b) in the case of
statements or announcements by the Company and its related Persons, the
Investors or any of the Investors’ advisors, their respective current, former or
future officers, directors, employees, members or general partners. The
foregoing shall not (i) restrict the ability of any Person to comply with any
subpoena or other legal process or respond to a request for information
(provided that such request is not targeted at this Agreement or the other party
hereto) from any governmental authority with competent jurisdiction over the
party from whom information is sought, or (ii) apply to any private
communications between the Investors, their respective Affiliates and its and
their respective principals, directors, members, general partners, officers and
employees, on the one hand, and any Contact Personnel, on the other hand, to the
extent that it would not be reasonably expected that such communication would
require a public disclosure.

13.
Termination. The obligations of the Company under this Agreement shall terminate
on the Trigger Date. The obligations of the Investors under this Agreement shall
terminate on the Expiration Date. Termination of obligations shall be without
prejudice to any rights or remedies arising from breach of such obligations
before such termination.

14.
Defined Terms. As used in this Agreement,

a.
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act and shall include Persons who become Affiliates of any Person
subsequent to the date of this Agreement; provided that “Affiliates” of a Person
shall not include any entity, solely by reason of the fact that one or more of
such Person’s employees or principals serves as a member of its board of
directors or similar governing body, unless such Person otherwise controls such
entity (as the term “control” is defined in Rule 12b-2 promulgated by the SEC
under the Exchange Act);

b.
“Associate” shall have the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act (provided, that the term “Associates” in such definition shall be
deemed to be preceded by the word “controlled”) and shall include Persons who
become Associates of any Person subsequent to the date of this Agreement.

c.
“beneficial owner,” “beneficially own” and “beneficial ownership” shall have the
respective meanings set forth in Rule 13d-3 (“Rule 13d-3”) promulgated by the
SEC under the Exchange Act;

d.
“business day” shall mean any day other than a Saturday, Sunday or a day on
which the Federal Reserve Bank of New York is closed;

e.
“economic owner,” “economically own” and “economic ownership” shall have the
same meanings as “beneficial owner,” “beneficially own” and “beneficial
ownership” except that a Person will also be deemed to “economically own,” to be
the “economic owner” and to have “economic ownership” of (i) all shares of
Common Stock which such Person has the right to acquire pursuant to the exercise
of any rights in connection with any securities or any agreement, regardless of
when such rights may be exercised and whether they are conditional, and (ii) all
shares of Common Stock in which such Person has an economic interest pursuant to
a cash settled call option or other derivative security, contract or instrument
related to the price of shares of Common Stock (other than a broad-based market
basket or index);






--------------------------------------------------------------------------------





f.
“Expiration Date” means the date that is the earlier of (i) the fifth (5th)
business day after written notice is delivered by the Investors to the Company
of a material breach of this Agreement by the Company if such breach has not
been cured within such notice period; provided that no Investor is then in
material breach of this Agreement (it being understood that occurrence of the
Expiration Date shall be a non-exclusive remedy for such breach); (ii) the
thirtieth (30th) day prior to the last day of the time period, established
pursuant to the By-Laws, for stockholders to deliver notice to the Company of
director nominations to be brought before the Company’s 2019 Annual Meeting of
Stockholders; and (iii) March 31, 2019;

g.
“Independent” means that a Person (x) (i) shall not be an employee, director,
general partner, manager, advisor, representative, trustee, or other agent or
fiduciary of an Investor or of any Affiliate of an Investor, (ii) shall not be a
limited partner, member or other investor in any Investor or any Affiliate (that
is not a publicly traded portfolio company) of an Investor and (iii) shall not
have any agreement, arrangement or understanding, written or oral, with, or
received or have any right to receive any payment from, an Investor or any
Affiliate thereof in connection with such Designee’s agreement to serve or
service on the Board that in the reasonable judgment of the Board would be
expected to influence or impair such Person’s impartiality or judgment with
respect to the Investors or otherwise be material to such Person, and (y) shall
qualify an independent director of the Company under the Company’s independence
guidelines applicable to non-management directors (as interpreted and determined
by the Board), applicable law and the rules and regulations of the SEC and the
Nasdaq Global Select Market;

h.
“Person” shall be interpreted broadly to include, among others, any individual,
general or limited partnership, corporation, limited liability or unlimited
liability company, joint venture, estate, trust, group, association or other
entity of any kind or structure;

i.
“SEC” means the U.S. Securities and Exchange Commission;

j.
“Third Party” means any Person that is not (i) a party to this Agreement or an
Affiliate thereof, (ii) a director or officer of the Company or (iii) legal
counsel to any party to this Agreement;

k.
“Trigger Date” means the date that is the earliest of (i) the fifth (5th)
business day after written notice is delivered by the Company to the Investors
of a material breach of this Agreement by the Investors if such breach has not
been cured within such notice period; provided that the Company is not then in
material breach of this Agreement (it being understood that occurrence of the
Trigger Date shall be a non-exclusive remedy for such breach) and (ii) the
earlier of the dates specified in clauses (ii) and (iii) of the definition of
Expiration Date; and

l.
“Voting Securities” shall mean the shares of Common Stock and any other
securities of the Company entitled to vote in the election of directors, or
securities convertible into, or exercisable or exchangeable for, such shares,
whether or not subject to the passage of time or other contingencies.

15.
Investors’ Representations and Warranties, Covenants. Each of the Investors
represents and warrants that (a) this Agreement has been duly authorized,
executed and delivered by it and is a valid and binding obligation of such
Investor, enforceable against it in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles; (b)
each Investor has the power and authority to execute, deliver and carry out the
terms and provisions of this Agreement; (c) the Investors have, and at all
relevant times shall have, the requisite power and authority to cause each of
its Affiliates and Associates to comply with the terms hereof applicable to such
Affiliates and Associates; (d) the execution and delivery by the Investors of
this Agreement and the performance of the Investors’ obligations hereunder does
not and will not violate any law, any order of any court or other agency of
government, the organizational documents of any Investor, or any provision of
any agreement or other instrument to which any Investor or any of its properties
or assets is bound, or conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any such agreement or other
instrument, or result in the creation or imposition of, or give rise to, any
material lien, charge, restriction, claim, encumbrance or adverse penalty of any
nature






--------------------------------------------------------------------------------





whatsoever pursuant to any such indenture, agreement or other instrument; and
(e) each of the Investors and their Affiliates, beneficially owns or
economically owns, directly or indirectly, such number of shares of Common Stock
as indicated on Exhibit B attached hereto (which exhibit includes a complete and
accurate specification of which Person is the beneficial owner and the form of
ownership (including (i) shares that such Person has the right to acquire
pursuant to the exercise of any rights in connection with any securities or any
agreement, regardless of when such rights may be exercised and whether they are
conditional, (ii) shares of which such Person has economic ownership pursuant to
a cash settled call option or other derivative security, contract or instrument
related to the price of shares of Common Stock, (iii) shares over which such
Person controls or owns the voting power and (iv) the extent to which such
Person has entered into a derivative or other agreement, arrangement or
understanding that directly hedges or transfers, in whole or in part any of the
economic consequences of ownership of such shares)), and such shares of Common
Stock constitute all of the Common Stock beneficially or economically owned by
any Investor and Affiliate thereof or in which any Investor or Affiliate thereof
has any interest or right to acquire or vote, whether through derivative
securities, voting agreements or otherwise.
16.
Company Representations and Warranties. The Company represents and warrants that
(a) this Agreement has been duly authorized, executed and delivered by it and is
a valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; (b) it has the power and authority to
execute, deliver and carry out the terms and provisions of this Agreement; (c)
this Agreement does not require the approval of the stockholders of the Company;
and (d) the execution and delivery by the Company of this Agreement and the
performance of the Company’s obligations hereunder does not and will not violate
any law, any order of any court or other agency of government, the Certificate
of Incorporation, the By-Laws or any provision of any agreement or other
instrument to which the Company or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such agreement or other instrument, or result
in the creation or imposition of, or give rise to, any material lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such indenture, agreement or other instrument.

17.
Specific Performance. The Company and each of the Investors each acknowledge and
agree that money damages would not be a sufficient remedy for any breach (or
threatened breach) of this Agreement by it and that, in the event of any breach
or threatened breach hereof, (a) the non-breaching party will be entitled to
seek injunctive and other equitable relief, without proof of actual damages; (b)
the breaching party will not plead in defense thereto that there would be an
adequate remedy at law; and (c) the breaching party agrees to waive any
applicable right or requirement that a bond be posted by the non-breaching
party. Such remedies will not be the exclusive remedies for a breach of this
Agreement, but will be in addition to all other remedies available at law or in
equity.

18.
Entire Agreement; Successors and Assigns; Amendment and Waiver. This Agreement
(including its exhibits and schedules) constitutes the only agreement between
the Investors and the Company with respect to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns. No
party may assign or otherwise transfer either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other party. Any purported transfer without such consent shall be void.
No amendment, modification, supplement or waiver of any provision of this
Agreement shall be effective unless it is in writing and signed by the party
affected thereby, and then only in the specific instance and for the specific
purpose stated therein. Any waiver by any party of a breach of any provision of
this Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.






--------------------------------------------------------------------------------





19.
Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.

20.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware. Each of the Investors and the Company
(a) irrevocably and unconditionally consents to the personal jurisdiction and
venue of the federal or state courts located in Wilmington, Delaware; (b) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court; (c) agrees that it shall not
bring any action relating to this Agreement or otherwise in any court other than
such courts; and (d) waives any claim of improper venue or any claim that those
courts are an inconvenient forum. The parties agree that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in paragraph 22 hereof or in such other manner as may be permitted by
applicable law, shall be valid and sufficient service thereof. Each of the
parties hereto, after consulting or having had the opportunity to consult with
counsel, knowingly, voluntarily and intentionally waives any right that such
party may have to a trial by jury in any litigation based upon or arising out of
this Agreement or any related instrument or agreement, or any of the
transactions contemplated thereby, or any course of conduct, dealing, statements
(whether oral or written), or actions of any of them. No party hereto shall seek
to consolidate, by counterclaim or otherwise, any action in which a jury trial
has been waived with any other action in which a jury trial cannot be or has not
been waived.

21.
Parties in Interest. This Agreement is solely for the benefit of the parties
hereto and is not binding upon (other than successors to the parties hereto) or
enforceable by any other Persons. No party to this Agreement may assign its
rights or delegate its obligations under this Agreement, whether by operation of
law or otherwise, and any assignment in contravention hereof shall be null and
void. Nothing in this Agreement, whether express or implied, is intended to or
shall confer any rights, benefits or remedies under or by reason of this
Agreement on any Persons other than the parties hereto, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
Third Party to any party hereto.



22.
Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served when delivered in
person, by electronic mail, by overnight courier or two business days after
being sent by registered or certified mail (postage prepaid, return receipt
requested) as follows:

If to the Company to:
Akamai Technologies, Inc.
150 Broadway
Cambridge, Massachusetts 02142
Attn: General Counsel
Facsimile: 617-444-3695







--------------------------------------------------------------------------------





with a copy (which shall not constitute notice) to:


Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attn: Ethan A. Klingsberg
James E. Langston
Facsimile: 212-225-3999
If to the Investors:
Elliott Associates, L.P.
Elliott International, L.P.
Elliott International Capital Advisors Inc.
40 West 57th Street
New York, New York 10019
Attn: Jesse A. Cohn
Facsimile: 212-478-2871
with a copy (which shall not constitute notice) to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attn: Eleazer Klein
Facsimile: 212-593-5955
At any time, any party hereto may, by notice given in accordance with this
paragraph 22 to the other party, provide updated information for notices
hereunder.
23.
Expenses. All attorneys’ fees, costs and expenses incurred in connection with
this Agreement and all matters related hereto will be paid by the party
incurring such fees, costs or expenses.



24.
Interpretation. When a reference is made in this Agreement to a paragraph, such
reference shall be to a paragraph of this Agreement, unless otherwise indicated.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” and “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The word “will” shall be
construed to have the same meaning as the word “shall.” The words “date hereof”
will refer to the date of this Agreement. The word “or” is not exclusive. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms. Any agreement, instrument, law, rule or
statute defined or referred to herein means, unless otherwise indicated, such
agreement, instrument, law, rule or statute as from time to time amended,
modified or supplemented. Each of the parties acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each party hereto and its counsel
cooperated and participated in the drafting and preparation of this Agreement,
and any and all drafts relating thereto exchanged among the parties shall be
deemed the work product of all of the parties and may not be construed against
any party by reason of its drafting or preparation. Accordingly, any rule of law
or any legal decision that would require interpretation of any ambiguities in
this Agreement against any party that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties, and any
controversy over interpretations of this Agreement shall be decided without
regard to events of drafting or preparation. Notwithstanding anything contained
in the






--------------------------------------------------------------------------------





definitions of “Affiliate” or “Associates” to the contrary, for purposes of this
Agreement (i) the covenants applicable to each Investor as set forth in this
Agreement shall only require such Investor to cause its portfolio companies to
take or refrain from taking action to the extent such Investor has a
contractual, legal or other right or ability to cause such portfolio company to
take or refrain from taking such action (provided that it shall also constitute
a breach of any such covenant for any Investor to request, instruct or direct
any of its portfolio companies to take any action or fail to take any action
which action or failure to act would if taken by such Investor constitute a
breach of this Agreement) and (ii) the representations and warranties applicable
to each Investor as set forth in this Agreement shall only be made to the
knowledge of such Investor to the extent such representations and warranties
relate to the portfolio companies of such Investor.
25.
Counterparts. This Agreement may be executed by the parties in separate
counterparts (including by fax, jpeg, .gif, .bmp and .pdf), each of which when
so executed shall be an original, but all such counterparts shall together
constitute one and the same instrument. This Agreement shall become effective
when one or more counterparts have been signed by each of the parties hereto and
delivered (which delivery may be physically, by facsimile, e-mail or by other
electronic means) to the other parties hereto.





[Signature page follows]










If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.


Very truly yours,
AKAMAI TECHNOLOGIES, INC.




By: /s/ Aaron Ahola     Name: Aaron Ahola
     Title: General Counsel & Corporate Secretary



Accepted and agreed to as of the date first written above:


ELLIOTT ASSOCIATES, L.P.
By: Elliott Capital Advisors, L.P., as General Partner
By: Braxton Associates, Inc., as General Partner


By:  /s/ Elliot Greenberg     Name: Elliot Greenberg
     Title: Vice President



ELLIOTT INTERNATIONAL, L.P.
By: Elliott International Capital Advisors Inc., as Attorney-in-Fact


By: /s/ Elliot Greenberg     Name: Elliot Greenberg
     Title: Vice President






--------------------------------------------------------------------------------









ELLIOTT INTERNATIONAL CAPITAL ADVISORS INC.




By: /s/ Elliot Greenberg     Name: Elliot Greenberg
     Title: Vice President












--------------------------------------------------------------------------------





EXHIBIT A


Company Press Release
FOR IMMEDIATE RELEASE
Akamai Announces Shareholder Value Initiatives


Two Independent Directors to be Added to the Board




Cambridge, Mass., [March 8, 2018] - Akamai Technologies, Inc. (NASDAQ: AKAM),
the world's largest and most trusted cloud delivery platform, today announced
value creation initiatives to drive operating improvement, while continuing the
Company’s focus on operational excellence and growth. Akamai has worked
collaboratively with Elliott Management on these initiatives, which include the
addition of two independent directors, Tom Killalea and a second director to be
named at a later date, to the Board of Directors.


As part of these initiatives, the Board will be forming a Financial Operating
Committee. The Committee will be tasked with reviewing the Company’s operations
with the goal of identifying efficiencies to enable Akamai to increase margins
while continuing its focus on growth. A nationally-recognized consulting firm is
being retained to work with the Committee. The Company said that it had been
targeting operating margins* for its existing operations in the high 20s for
2020, and the Committee will work with management and the consultants to
identify a path to achieving operating margins of 30% in 2020.


Frederic Salerno, Akamai’s Lead Independent Director, said, “The Akamai Board is
excited about today’s announcements. In particular, we are very pleased to
welcome Tom Killalea to our Board. He brings valuable security experience, as
well as a new perspective, and will complement the diverse skillsets and
backgrounds of our current Board members.”


Dr. Tom Leighton, Akamai's Chief Executive Officer, said, “We are pleased to
announce these initiatives and are committed to continuing our focus on
innovation, efficiency of operations, and investing for growth. With our
leadership in online delivery, performance and security, we believe Akamai is
well positioned to build on our strong momentum in security and capitalize on
the significant market opportunities we see ahead.”


Jim Benson, Akamai’s Chief Financial Officer, added, “We look forward to working
with the Financial Operating Committee and outside consulting firm to continue
to improve efficiency. Through this exercise, we are confident that we will
maintain our commitment to investing for revenue growth by focusing on our
highest-potential opportunities.”


The Company also announced that its Board has increased its share repurchase
authorization by approximately $417 million, raising the amount that is
authorized and available to $750 million, which the Company plans to fully
utilize by the end of this year. The Company also intends to continue to return
to shareholders a substantial percentage of free cash flow in future years.


Jesse Cohn, Partner at Elliott Management, said, “Akamai is an outstanding
company with significant potential for future growth, and we are pleased to have
worked together with the Board and management team on today’s announcements.
Tom, Jim and the rest of the Akamai team are committed to these initiatives and
we are confident that the Board, including the addition of two new independent
directors, will oversee their successful execution. We look forward to
continuing to work closely with the Board and management team to create further
value for all Akamai shareholders.”


The Company plans to hold its Investor Summit around mid-year and expects to
provide an update on progress on its operating initiatives at that time.




Pursuant to the cooperation agreement with Elliott, Elliott has agreed to
certain customary standstill provisions, including voting in favor of the
Company’s proposed slate of directors at Akamai’s 2018 Annual Meeting this
Spring. The full cooperation agreement with Elliott will be filed by Akamai on a
Current Report on Form 8-K with the Securities and Exchange Commission.







--------------------------------------------------------------------------------





About Tom Killalea
Tom Killalea is a seasoned technology executive who brings deep expertise with a
proven focus on security, digital innovation, and customer experience. He
previously served as Amazon’s first Chief Information Security Officer, and in
his 16 years there held various leadership roles including Vice President of
Technology for the Kindle Content Ecosystem, and leading the company's
Infrastructure and Distributed Systems team, that worked on what later became a
key part of the AWS platform. Tom also brings extensive corporate governance
experience serving on several public company boards, including Capital One, and
MongoDB, a public database software company.


About Akamai


As the world's largest and most trusted cloud delivery platform, Akamai makes it
easier for its customers to provide the best and most secure digital experiences
on any device, anytime, anywhere. Akamai's massively distributed platform is
unparalleled in scale with over 200,000 servers across 130 countries, giving
customers superior performance and threat protection. Akamai's portfolio of web
and mobile performance, cloud security, enterprise access, and video delivery
solutions are supported by exceptional customer service and 24/7 monitoring. To
learn why the top financial institutions, e-commerce leaders, media &
entertainment providers, and government organizations trust Akamai please visit
http://www.akamai.com, http://blogs.akamai.com, or @Akamai on Twitter.


Contacts:


Jeff Young
Media Relations
617-444-3913
jyoung@akamai.com


or


Tom Barth
Investor Relations
617-274-7130
tbarth@akamai.com


*Operating Margin, as used in this release, is a forward-looking financial
measure not prepared in accordance with generally accepted accounting principles
in the U.S (“GAAP”). Non-GAAP operating margin is defined as GAAP income from
operations adjusted for the following items: amortization of acquired intangible
assets; stock-based compensation; amortization of capitalized stock-based
compensation; amortization of capitalized interest expense; acquisition-related
costs; restructuring charges; gains and other activity related to divestiture of
a business; gains and losses on legal settlements; costs incurred with respect
to Akamai's internal FCPA investigation; and other non-recurring or unusual
items that may arise from time to time, stated as a percentage of revenue.


This forward-looking measure cannot be reconciled to the closest GAAP measure
without unreasonable effort because of the unpredictability of the amounts and
timing of events affecting the items we exclude therefrom. For example,
stock-based compensation is unpredictable for Akamai’s performance-based awards,
which can fluctuate significantly based on current expectations of future
achievement of performance-based targets. Amortization of intangible assets,
acquisition-related costs and restructuring costs are all impacted by the timing
and size of potential future actions, which are difficult to predict. In
addition, from time to time, Akamai excludes certain items that occur
infrequently, which are also inherently difficult to predict and estimate. It is
also difficult to predict the tax effect of the items we exclude and to estimate
certain discrete tax items, like the resolution of tax audits or changes to tax
laws. As such, the costs that are being excluded from non-GAAP guidance are
difficult to predict and a reconciliation or a range of results could lead to
disclosure that would be imprecise or potentially misleading. Material changes
to any one of the exclusions could have a significant effect on our guidance and
future GAAP results.


Akamai Statement Under the Private Securities Litigation Reform Act
This press release contains information about future expectations, plans and
prospects of Akamai's management that constitute forward-looking statements for
purposes of the safe harbor provisions under The Private Securities Litigation
Reform Act of 1995, including statements about planned expenditures and expected
margin improvement. Actual results may differ materially from those indicated by
these forward-looking statements as a result of various important factors
including, but not limited to,





--------------------------------------------------------------------------------





inability to generate expected cash flow; failure of our investments in
innovation to generate solutions that are accepted in the market; inability to
increase our revenue and manage our expenses as planned; delay in developing or
failure to develop new service offerings or functionalities, and if developed,
lack of market acceptance of such service offerings and functionalities or
failure of such solutions to operate as expected, acquisitions or strategic
transactions and other factors that are discussed in the Company’s Annual Report
on Form 10-K, quarterly reports on Form 10-Q, and other documents periodically
filed with the U.S. Securities and Exchange Commission.








EXHIBIT B
Details of Beneficial and Economic Ownership by the Investors and their
Affiliates


•
Elliott Associates beneficially owned 1,837,273 shares of Common Stock,
including 1,197,273 shares of Common Stock underlying notational principal
amount derivative agreements in the form of physically settled swaps ("Physical
Derivative Agreements") that Elliott may be deemed to beneficially own upon
satisfaction of certain conditions. The counterparties to the Physical
Derivative Agreements are unaffiliated third party financial institutions.

•
Elliott International beneficially owned 3,904,204 shares of Common Stock,
including 2,544,204 shares of Common Stock underlying Physical Derivative
Agreements that Elliott International may be deemed to beneficially own upon
satisfaction of certain conditions.

•
Elliot International Capital Advisors Inc., as the investment manager of Elliott
International may be deemed to beneficially own the 3,904,204 shares of Common
Stock beneficially owned by Elliott International.

•
Elliott Associates, through The Liverpool Limited Partnership, a Bermuda limited
partnership and a wholly-owned subsidiary of Elliott, and Elliott International
have entered into notional principal amount derivative agreements in the form of
cash settled swaps (the “Cash Derivative Agreements”) with respect to 888,228
and 1,887,485 shares of Common Stock of the Company. The Cash Derivative
Agreements provide Elliott Associates and Elliott International with economic
results that are comparable to the economic results of ownership but do not
provide them with the power to vote or direct the voting or dispose of or direct
the disposition of the shares that are referenced in the Cash Derivative
Agreements (such shares, the “Subject Shares”). The Investors disclaim
beneficial ownership in the Subject Shares. The counterparties to the Cash
Derivative Agreements are unaffiliated third party financial institutions.

•
Elliott Associates and Elliott International have entered into 4,800 and 10,200
option contracts, respectively, with unaffiliated third party financial
institutions which may be exercisable by Elliott Associates and Elliott
International into Cash Derivative Agreements.










